827 So. 2d 1121 (2002)
STATE of Louisiana
v.
Eugene WILSON.
No. 2002-K-0323.
Supreme Court of Louisiana.
September 13, 2002.
Writ denied.
JOHNSON, J., concurs with reasons.
JOHNSON, J., Concurring in the denial of the writ application.
In reaching its conclusion on the issue of whether defendant's constitutional rights against double jeopardy was violated, the court of appeal relied, in part, on its decision in State v. Arnold, 99-0742 (La.App. 3 Cir. 4/11/01), 801 So. 2d 408. This analysis is flawed, as that appellate court holding was reversed twice by this Court. See State v. Arnold, 99-0742 (La.App. 3 Cir. 1/25/00), ___ So.2d ___, rev'd and remanded, State v. Arnold, 00-0570 (La.10/6/00), 770 So. 2d 332, following remand, State v. Arnold, 99-0742 (La.App. 3 Cir. 4/11/01), 801 So. 2d 408, rev'd State v. Arnold, 01-1399 (La.4/12/02), 816 So. 2d 289.
However, I agree with the court of appeal's ultimate conclusion that the defendant's convictions for forgery and theft violated double jeopardy, primarily relying on this court's holding in the analogous case of State v. Doughty, 379 So. 2d 1088 (La.1980) (simultaneous theft and forgery convictions constituted double jeopardy).